Citation Nr: 0117607	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased initial rating for a ventral 
hernia, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1945 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for the veteran's ventral hernia assigning a 20 
percent evaluation effective February 4, 1997, and denied 
entitlement to a TDIU.  In May 2001, the veteran testified at 
a Travel Board hearing before the undersigned Member of the 
Board in Portland, Oregon.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the veteran's May 2001 Travel Board hearing, the 
veteran testified that his ventral hernia is more severe than 
contemplated by the 20 percent evaluation and that his 
symptoms have worsened since his last examination in May 
1998.  This claim is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.  In addition, the veteran testified 
that he could not work due to his ventral hernia disability.  

The determination of the veteran's increased rating claim 
could significantly affect his claim of entitlement to TDIU.  
The Court of Appeals for Veterans' Claims (Court) has held 
that such issues are "inextricably intertwined" when they are 
so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issues have 
been rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The jurisprudence of the Court is clear that "a TDIU 
rating claim predicated on a particular service-connected 
condition is 'inextricably intertwined' with a rating 
increase claim regarding the same condition..."  Holland v. 
Brown, 6 Vet. App. 443 (1994).

For these reasons, this case must be remanded for further 
development of the record to include additional VA 
examinations.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his ventral hernia as well 
as his service connected right and left 
inguinal hernias, and to also furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already 
associated herein), should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service connected right 
and left inguinal hernias.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be accomplished.  Detailed 
clinical findings should be reported in 
connection with the evaluation.

3.  The RO should also schedule the 
veteran for a VA examination in order to 
determine the severity of his ventral 
hernia.  All appropriate tests and 
studies should be accomplished.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner's report must include answers to 
the following questions:

a.  Is the veteran's ventral hernia 
large, not well supported by belt under 
ordinary conditions?

b.  Is the veteran's ventral hernia 
massive, persistent, severe diastasis of 
recti muscles or extensive diffuse 
destruction or weakening of muscular and 
fascial support of abdominal wall so as 
to be inoperable?

4.  The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased evaluation for a ventral 
hernia.  The RO should also readjudicate 
the veteran's claim for TDIU.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



